Dissenting Opinion by
Mr. Chief Justice Drew:
While I concur with the majority in holding that the attempt to award contracts on March 29, 1950, was a *216nullity, I must dissent from the view that binding contracts were entered into with appellant companies on March 2,1950, for the reason that it completely ignores the plain mandates of the statute governing the purchase of materials for state use. The record here before us conclusively shows that the provisions of the applicable statute were not fully complied with, and therefore, no contracts came into being between the Commonwealth and appellant companies.
It is a fundamental rule of law that contracts executed with a state government, contrary to the mandatory provisions of a statute, are invalid and unenforceable. The authority of the Commonwealth to contract must be exercised in the manner provided in the statute conferring it: Carpenter v. Yeadon Boro., 208 Pa. 396, 57 A. 837. “he who deals with a municipality [or the state] must recognize that it can contract only upon such terms as the legislature has seen fit to prescribe”: Commonwealth v. Jones, 283 Pa. 582, 586, 129 A. 635; Coyle v. Pittsburgh, 344 Pa. 426, 25 A. 2d 707.
We are here concerned with the interpretation of section 2403 (c) and section 2409 of The Administrative Code, Act of April 9, 1929, P. L. 177, as amended. Section 2403 (c)1 provides that the Department shall: “. . . To enter into contracts with the lowest responsible bidder for the purchase of . . . materials or supplies requested by the Legislative, and other departments of the State Government, except as otherwise provided by this act. All such contracts shall be approved by the Governor, and signed on behalf of the Commonwealth by the Secretary of Property and Supplies, who shall also, with the approval of the Department of Justice, prescribed rules and regulations for the submission of bids, awards, forms of contracts and other matter related thereto.” (Italics added). Section 2409 states, *217inter alia: “All contracts awarded shall be severally void unless first approved by the Governor, the Auditor General, and the State Treasurer. . . .” This latter section prescribes the procedure to be followed by the Department of Property & Supplies in obtaining bids, preparing schedules and generally defines the limits of the discretion to be exercised by the Secretary of that department. The former section, on the other hand, sets forth the powers and duties of the Department of Property & Supplies and specifically provides the manner in which contracts are to be-made for the purchase of materials necessary for the legislative and other departments of government. These two sections must, therefore, be read together, and when so read it is quite clear that, before a -contractual obligation on the part of the Commonwealth comes into existence, a contract must be prepared and signed by the Secretary of Property and Supplies on behalf of the Commonwealth and approved by the Governor, the Auditor General and the State Treasurer. In other words, it was the intent of the legislature that it was the final written instrument, and not the preliminary arrangements preparatory thereto, which would create a binding contract on the part of the Commonwealth.
In the instant case, plaintiffs, have failed to produce any evidence of a contract signed by the Secretary of Property and Supplies. They rely upon a letter, dated March 2, 1950, signed by the Assistant Director of Purchases on behalf of that officer, informing them that a “tentative award of contract” had been made to them and further that “upon receipt of the bonds and approval of the bonds by the Department of Justice, final award will be made . . .” which they contend, and the majority agrees, was a sufficient acceptance to constitute a binding contract. That letter was not intended to create, nor could it create, any such obligations, inasmuch as the provisions of The Administrative Code had not been *218complied with. That communication was written merely to notify the bidders that their bids were the lowest ones made, and that it was incumbent upon them to file the performance bond and labor and material bond required by Section 2408 (h) of the Code which would meet with the approval of the Department of Justice. However, the letter did not attempt to enumerate the remaining statutory steps required to be taken by the Commonwealth before a contract would result, i.e. a contract accepting their proposals, in written form approved by the Department of Justice, and executed by the Secretary of Property and Supplies with the approval of the Governor, the Auditor General, and the State Treasurer noted thereon. In no way could appellants be justified in concluding, or the majority in holding, that the letter of March 2 satisfied the statutory requirement.
Conceding that a contract must be approved by the three named officials of the Commonwealth and that it nowhere appears in this record that such approval was obtained, nevertheless the majority holds that a presumption arises that such approval was actually secured. It bases such presumption on the theory that a public official, such as the Secretary of Property and Supplies, complied with the Code, and would not have written his letter of March 2, without obtaining such approval. The majority has fallen into error in this regard also, for obviously no presumption could possibly arise under the circumstances here presented. This Court said, in Hill v. Alexander, 338 Pa. 26, 32, 11 A. 2d 884: “It is true that honesty of purpose and good faith in the performance of acts in their official capacity will be assumed by the courts on the part of persons holding responsible public positions, until the contrary clearly appears . . . , but manifestly this principle cannot aid appellants’ case, for no amount of good faith and honesty of purpose on the part of the commissioners can render effective action which is abortive for failure to comply with the manda*219tory requirements of the law governing such action.” See also 31 C. J. S., Sec. 146 (b), pp. 806-807-808. Moreover, to infer the approval of the Governor, the Auditor General and the State Treasurer from an act of Assistant Director of Purchases, would violate the well established rule that one presumption cannot be based upon another: Neely et al. v. Insurance Co., 322 Pa. 417, 426, 185 A. 784; Henry, Pa. Trial Evidence (3rd Ed.), §384, pp. 574, 577. Such a presumption would permit of an oral approval by the requisite officials. When the Legislature stated “approval”, it obviously meant approval in writing, for that is the only possible means by which a record of such approval could be available to show that the statutory requirement in this regard has been satisfied. “Whenever, either by constitutional or legislative requirement the president of the United States, the governor of a state or the mayor of a city is required to approve an act of congress, or of a legislature, or of a court of common council, the word ‘approve’ means more than the unexpressed mental acquiescence of the individual in the propriety of what has been done; it means that the officer, in his official capacity, as the guardian of the interests of a community, having in view its welfare, and not his personal wish or advantage, shall consider the proposed legislation and determine that it is proper, and make that fact known to all men with absolute certainty, by some visible, unmistakable and enduring mark, to wit, by written declaration attested by his signature. It is not enough that in the future when the question is made — is such an act of congress, of legislature or of common council binding upon the country, state or municipality, that it should depend for decision upon the memory and testimony of an officer as to what was his unexpressed thought, at a former time, concerning it. Such, uncertainty would be unendurable, and, therefore, we must assume it to be outside of the meaning of any constitution or law.”: N. York & N. England R. R. Co. *220v. City of Waterbury, 55 Conn. 19, 23-24, 10 A. 162; see also Rooney v. South Sioux City, 111 Neb. 1, 195 N. W. 474. It must also be said that it is a complete non sequitur to hold that because the checks of the unsuccessful bidders were returned, as required by the Code, that we must presume that the award had been approved. Because one provision of the Code has been followed is no indication that the other provisions have also been complied with.
Realizing that Section 2403 (c), requiring that a written contract be executed by the Secretary of Property and Supplies and approved by the Governor, has not been satisfied, the majority seeks to create an artificial distinction under the Code, between contract awards and formal contracts, where none in fact exists. This leads to the ridiculous proposition that the Governor must approve an already binding obligation that he has previously approved. This Court should not conclude that the Legislature intended such an absurd result. The untenability of the majority’s position in this connection is further emphasized by the order which it has entered. It has directed the Secretary of Property and Supplies to submit the executed contracts to the Governor for his approval. If he refuses to approve, as he has the legal right to do, appellants are then in the unenviable position of having a valid contract which is unenforceable in law.
Since no contract came into existence between the Commonwealth and appellant companies without the approval of the Governor, the Auditor General and the State Treasurer, the Secretary of Property and Supplies had the right to inform appellants, under the facts presented, that their bids had been rejected. Therefore, since no contracts exists between the Commonwealth and appellant companies and the 30-day period, during which bids were to remain firm, has long since passed, *221a new request for bids must be made by the Commonwealth before the desired contract can be executed.
I would therefore affirm the decree of the learned court below.
Mr. Justice Bell concurs in this dissent.

 As amended by tbe Act of July 5, 1947, P. L. 1349, §2.